     Case 2:17-cv-00460-JAD-NJK Document 15 Filed 11/02/18 Page 1 of 2



     WRIGHT, FINLAY & ZAK, LLP
 1
     Edgar C. Smith, Esq.
 2   Nevada Bar No. 5506
     Christopher A. J. Swift, Esq.
 3   Nevada Bar No. 11291
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     cswift@wrightlegal.net
 6   Attorneys for Plaintiff, Wilmington Trust, National Association, not in its individual capacity but
 7   as Trustee of ARLP Securitization Trust, Series 2014-2

 8                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 9
10   WILMINGTON TRUST, NATIONAL                           Case No.: 2:17-CV-00460-JAD-NJK
     ASSOCIATION, NOT IN ITS INDIVIDUAL
11   CAPACITY BUT AS TRUSTEE OF ARLP
     SECURITIZATION TRUST, SERIES 2014-2,                 STIPULATION TO CONTINUE
12                                                        DEADLINES
13                   Plaintiff,
            vs.
14                                                                 ECF No. 15
     SATICOY BAY LLC SERIES 206
15   VALERIAN,
16
                     Defendant.
17
18          Plaintiff, Wilmington Trust, National Association, not in its individual capacity but as
19   Trustee of ARLP Securitization Trust, Series 2014-2 (“Plaintiff” or “Wilmington Trust”), by and
20   through its counsel of record, and Defendant, Saticoy Bay LLC Series 206 Valerian, by and
21   through its counsel of record, hereby stipulate as follows:
22          1. This Court ordered that the stay be lifted on September 24, 2018 [ECF No. 14];
23          2. Counsel for the parties met and conferred on October 22, 2018, concerning a
24
                  proposed scheduling order pursuant to FRCP 26-1;
25
            3. That the parties requested additional time to schedule a party representative attend a
26
                  meet and confer and submit a proposed scheduling;
27
            4. That the parties request an additional one (1) week to hold the meet and confer
28



                                                 Page 1 of 2
     Case 2:17-cv-00460-JAD-NJK Document 15 Filed 11/02/18 Page 2 of 2




 1              conference with a party representative, which must be completed by November 9,
 2              2018;
 3          5. That the parties will submit a proposed scheduling order no later than November 13,
 4              2018;
 5
            6. That Saticoy Bay LLC Series 206 Valerian shall have until November 16, 2018, to
 6
                file a renewed motion to dismiss.
 7
            IT IS SO STIPULATED AND AGREED.
 8
 9    DATED this 2nd day of November, 2018.               DATED this 2nd day of November, 2018.

10    WRIGHT, FINLAY & ZAK, LLP                           LAW OFFICES OF MICHAEL F. BOHN,
                                                          ESQ., LTD.
11
12    /s/ Christopher A.J. Swift, Esq.                    /s/ Adam R. Trippiedi, Esq.
      Christopher A. J. Swift, Esq.                       Michael F. Bohn, Esq.
13    Nevada Bar No. 11291                                Nevada Bar No. 1641
      7785 W. Sahara Ave., Suite 200                      Adam R. Trippiedi, Esq.
14    Las Vegas, NV 89117                                 Nevada Bar No. 12294
15    Attorney for Plaintiff, Wilmington Trust,           2260 Corporate Circle, Ste. 480
      National Association, not in its individual         Henderson, Nevada 89074
16    capacity but as Trustee of ARLP                     Attorneys for Defendant, Saticoy Bay LLC
      Securitization Trust, Series 2014-2                 Series 206 Valerian
17
18                                                   ORDER
19          IT IS SO ORDERED.
20
21                                         ________________________________________
                                                      ________
                                                            _ _________
                                                                     _ _
22                                         UNITED STATESES DISTRICT
                                                       TE   D STRI
                                                            DI  RIIC
                                                                   CT COURT JUDGE
                                                                     TC

23                                                 11-14-18
                                           DATED:_______________________________
24
25
26
27
28



                                                    Page 2 of 2
